Title: From James Madison to James Monroe, 10 August 1813
From: Madison, James
To: Monroe, James


Dear Sir
Dumfries Aug. 10. [1813]
I have recd your letter on the subject of Wyer. He puts both himself & us in an awkward position. He asks an appt. & the moment he gets it, tells us he has neither the money nor credit to execute it: and if we assist him, we admit what was no recommendation to the appt. As to a loan, have we any authority to lend money or to take a bond of legal validity? And does not an advance imply that money tho’ not due for services is to become due? To these considerations are opposed however, the importance of forwardg the communications to St. Petersburg, and the question how far W. can contribute to it? As he will at least add a chance the more, & will be surer to attend to the object, than in the other conveyances, I presume it will be justifiable to incur some expences or rather to run some risk of re-imbursement; and in that view do not object to some arrangement for getting him off, making the advance as small as possible; and with a clear understanding that he is to replace the money as you intimate.
We arrived here this morning. The roads are very bad, tho’ lately repaired, owing to the rain, & the loaded waggons on them. I bear the journey as well as I expected, tho’ my influenza is no better. Yrs. affecy.
James Madison
